Citation Nr: 1733054	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-17 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder (previously characterized as retropatellar pain syndrome, left knee) and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right hip disorder and, if so, whether service connection is warranted.

3.  Entitlement to service connection for residuals of a head injury (claimed as memory loss).

4.  Entitlement to service connection for perforation of the left eardrum.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left hip disorder.

7.  Entitlement to a disability rating greater than 10 percent for recurrent lumbosacral strain with X-ray evidence of spina bifida occulta, S-1.

8.  Entitlement to an initial disability rating greater than 10 percent for dysthymic disorder.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Private Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, March 2009, and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Specifically, the January 2009 rating decision, in part, increased the Veteran's service-connected low back disability to 10 percent disabling effective April 18, 2008; denied service connection for residuals of a head injury, left ear perforation, and a right knee disability; and found that the Veteran had not submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for a left knee disorder.  The March 2009 rating decision granted service connection for dysthymic disorder, assigning an initial 10 percent disability rating effective April 18, 2008.  The January 2014 rating decision denied service connection for a left hip disorder and continued a previous denial of service connection for a right hip disorder.
	
With regard to the left knee issue, service connection for retropatellar pain syndrome of the left knee was previously denied in a June 1995 rating decision; however, the record shows additional knee diagnoses, specifically degenerative joint disease of the left knee.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c)  (2012). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit  has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for retropatellar pain syndrome of the left knee.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection for retropatellar patellar pain syndrome pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for a left knee disorder.

With regard to the right hip issue, while the January 2014 rating decision did not address the new and material aspect of the Veteran's right hip claim, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in May 2017.  A transcript of this proceeding has been associated with the claims file.

The issues of entitlement to service connection for bilateral knee and bilateral hip disorders, residuals of a head injury, and perforation of the left ear; entitlement to an increased rating for lumbosacral strain and dysthymic disorder; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in June 1995, the RO denied the Veteran's claim of entitlement to service connection for retropatellar pain syndrome of the left knee and a right hip condition.

2.  Evidence added to the record since the final June 1995 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left knee and right hip disorders.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision that denied service connection for retropatellar syndrome of the left knee and a right hip condition is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1995) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)].

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for left knee and right hip disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim of entitlement to service connection for retropatellar pain syndrome of the left knee and a right hip condition was denied by a June 1995 decision.  At such time, the RO found that while service treatment records showed that the Veteran was treated for left knee and right hip problems during service such problems had resolved and there was no medical evidence of any current left knee and/or right hip disorders.  As such, the RO denied service connection for retropatellar pain syndrome of the left knee and a right hip condition.  

In June 1995, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection for left knee/right hip disorders was received until April 2008 (left knee) and November 2009 (right hip), when VA received his application to reopen such claims. Therefore, the June 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1997) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claims for service connection for left knee/right hip disorders was received prior to the expiration of the appeal period stemming from the June 1995 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, no additional records have been received since the June 1995 rating decision  Therefore, 38 C.F.R. § 3.156(c) is inapplicable to the instant claim.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted previously, at the time of the June 1995 rating decision, the evidence of record included the Veteran's service treatment records which showed treatment for left knee and right hip conditions but post-service medical evidence was negative for a current diagnosis of either a left knee or right hip disorder.  

Relevant evidence received since the June 1995 rating decision includes a February 2013 VA knee examination report noting a current diagnosis of left knee degenerative joint disease along with a negative nexus opinion, a September 2013 VA hip examination report noting no current hip diagnoses, as well as the Veteran's May 2017 Board hearing testimony wherein he testified as to left knee pain beginning in service and right hip pain secondary to his service-connected lumbar spine disability. 

The Board finds that the evidence received since the prior final decision is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claims.  Specifically, the newly received evidence provides evidence of a current disability of the left knee.  The newly received evidence also provides a new theory of entitlement to service connection for a right hip disorder, namely whether the Veteran has a right hip disorder which is secondary to his service-connected lumbar spine disability.  As the claims for service connection for left knee and right hip disorders was previously denied based on the absence of a current disability of the left knee/right hip, and the newly received evidence shows a current left knee disability and, potentially, a current right hip disability, this new evidence supports a previously unestablished fact necessary to substantiate the underlying claims and raises a reasonable possibility of substantiating such claims.  Therefore, the Board finds that new and material evidence has been received.  Accordingly, the claims of entitlement to service connection for left knee and right hip disorders are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a right hip disorder is reopened; the appeal is granted to this extent only.


REMAND

Initially, a review of the record includes service treatment records (STRs) dated from September 1990 to June 1994 but is negative for STRs prior to September 1990.  Significantly, an October 2008 memorandum shows that STRs dated from September 1974 to August 1990 are unavailable.  Specifically, this memorandum shows that a negative response regarding the Veteran's STRs was received from the NPRC (National Personnel Records Center) in February 1995.  As early as November 2009, the Veteran's representative has requested that additional attempts be made to obtain the Veteran's outstanding STRs however, it appears that no additional attempts have been made.  Given that the last request for outstanding STRs was made in February 1995, over 20 years ago, on remand, another attempt should be made to obtain a complete copy of the Veteran's STRs for his entire period of service, particularly records dated prior to September 1990. 

Also, a review of the record shows that the Veteran was treated for back, knee, and psychiatric problems at the Family Health Care of Chipley as early as May 2008 and Gowanda Medical Center as early as November 2014.  Furthermore, during the May 2017 Board hearing, the Veteran testified that he had been seeing "Dr. Ward" at "Chipley" since 2002.  The Veteran testified that his attorney was supposed to obtain his private treatment records but that his current treating physician had told him that his earlier records were probably unavailable.  The Veteran has not yet submitted a signed VA Form 21-4142 "Authorization and Consent to Release Information to the Department of Veterans Affairs" authorizing VA to obtain these records.  On remand, an attempt should be made to obtain these and any other outstanding private treatment records.  

With regard to the lumbosacral strain issue, the Veteran was most recently afforded a VA spine examination in December 2008.  Significantly, this examination is negative for objective findings of radiculopathy.  In a May 2013 VA Form 9, the Veteran's attorney wrote that the Veteran experienced radiculopathy due to his service-connected back disability and that he warranted a 20 percent disability rating for intervertebral disc syndrome based on incapacitating episodes.  During the May 2017 Board hearing, the Veteran testified that his back disability had increased in severity since his most recent VA examination.  On remand, the Veteran should be afforded another VA examination whereby the examiner addresses the Veteran's allegations of an increase in severity of his lumbosacral strain since December 2008 VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Also, the most recent VA spine examination in December 2008 showed active range of motion findings but does not include passive range of motion findings and/or in weight-bearing and nonweight-bearing.  The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Unfortunately, the December 2008 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.

With regard to the dysthymic disorder issue, the Veteran was most recently afforded a VA psychiatric examination in February 2013.  This examination shows that the Veteran gets along fine with people outside of his family.  In a May 2013 VA Form 9, the Veteran's attorney wrote that there had been an increase in symptomatology for the Veteran's dysthymic disorder as he isolated himself from everyone but his family.  On remand, the Veteran should be afforded another VA examination whereby the examiner addresses the Veteran's allegations of an increase in severity of his dysthymic disorder since February 2013 VA examination.  

With regard to the TDIU issue, the Veteran has been unemployed since approximately September 2007, allegedly due to his back and knee disabilities.  No medical opinion regarding the combined effect of the Veteran's service-connected disabilities regarding to his ability to maintain employment has been obtained.  Such should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding STRs, particularly records dated prior to September 1990.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. Afford the Veteran an opportunity to identify any healthcare provider who treated him for his claimed disorders since service, particularly private treatment records from Dr. Ward at "Chipley" since 2002, records from Family Health Care of Chipley as early as May 2008, and records from Gowanda Medical Center as early as November 2014 .  After obtaining any necessary authorization from the Veteran, obtain all identified records.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, after securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3. Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected lumbar spine disability, to include possible intervertebral disc syndrome and radiculopathy of the lower extremities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

4. Schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected dysthymic disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.

5. Schedule the Veteran for a VA general examination to determine whether the Veteran's service-connected disabilities preclude substantially gainful employment.  The examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history. Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, considered collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age. 

The examiner is advised that service connection has currently been granted for the Veteran's recurrent lumbosacral strain with X-ray evidence of spina bifida occulta, S-1; tinnitus; dysthymic disorder; and bilateral hearing loss.

A complete rationale for any opinion must be provided.

6. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


